 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, JR.,                              No. 2:19-cv-0589 KJM KJN P
12                          Plaintiff,
13                  v.                                      ORDER
14    DE LA ROSA, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff filed a request to transfer this case to state court. However, plaintiff did

19   not sign his request. Parties proceeding without counsel are required to sign all pleadings,

20   motions, and other papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court

21   is unable to consider plaintiff’s request unless he signs and re-files the signed request. Plaintiff’s

22   request is denied without prejudice to the renewal of the request bearing his signature.

23             In accordance with the above, IT IS HEREBY ORDERED that plaintiff’s request (ECF

24   No. 12) is denied without prejudice to plaintiff re-filing the request bearing his signature.

25   Dated: October 29, 2019

26
27

28   lips0589.r11

                                                           1
